Citation Nr: 1100987	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Huntington, West 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review, the Board finds that further RO action is needed on 
the claim for service connection for hypertension.  

The Veteran's service treatment records reflect elevated blood 
pressure readings in February 1990, March 1991, April 1991, May 
1991, June 1991, July 1991, April 1992 and May 1992.  The 
Veteran's separation examination report in April 1992 shows an 
elevated blood pressure reading.  In addition, a checkbox is 
checked "Yes" on the Veteran's separation Report of Medical 
History when it asks if the Veteran has ever had or has high or 
low blood pressure.  The Veteran argues that while he was on 
active duty at Fort Ord, California, his blood pressure was being 
monitored twice daily.  His current treatment records show a 
diagnosis of hypertension and the VA treatment records go back at 
least as far back as 2001 with a hypertension diagnosis.  In 
fact, when the Veteran sought general treatment in February 2001, 
the physician at the time noted that the Veteran had not been 
taking his blood pressure medications for almost a year and was 
suffering from uncontrolled hypertension.  

The Veteran has not been afforded an examination in conjunction 
with his claim for service connection for hypertension.  VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not diagnosed with hypertension while in 
service, "the fact that a condition was not diagnosed cannot, by 
itself, serve to rebut a subsequent expert diagnosis."  Hanson 
v. Derwinski, 1 Vet. App. 512, 516 (1991).  In regards to the 
Veteran's hypertension, his service treatment records document 
elevated blood pressure readings during service and the Veteran 
is competent to indicate that he has had elevated blood pressure 
since discharge from active duty.  The Veteran is currently 
diagnosed with hypertension and appears to have had this 
diagnosis for a number of years.  The threshold for finding a 
link between current disability and service for the purposes of 
providing an examination and opinion is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
Therefore, given the above evidence and the Veteran's current 
diagnosis of hypertension, the Board finds that the Veteran 
should be afforded a VA medical examination with a nexus opinion 
to determine whether his hypertension is related to his military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
hypertension.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  

a)  After reviewing the claims file and 
examining the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (meaning at least 
50 percent probable) that the Veteran's 
hypertension had its onset in service or 
within one year thereafter, or is 
otherwise related to service?  The 
examiner should address the elevated blood 
pressure readings in service.  A complete 
rationale should be given for all opinions 
and conclusions and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.

2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


